Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/156,473 filed on 01/22/2021. 
Claims 1 – 35 are pending and ready for examination.


Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I. Claims 1 – 9, 27, 30, 33 drawn to wireless communication method performed by  a multi-subscriber identity module (MSIM) user equipment (UE) to request a transition from connected state to an inactive state based on priority of the connected state, correspond to Fig. 4 and Fig.9.
II. Claims 10 – 21, 28, 31, 34 drawn to wireless communication method performed by a user equipment (UE) to request a transition from connected state to an inactive state based on estimation of a quality of signal coverage, correspond to Fig.5 and Fig.10.
III. Claims 22 – 26, 29, 32, 35 drawn to wireless communication method performed by a user equipment (UE) to request a transition from connected state to an inactive state based on determining that downlink data transmission to the UE in the connected state has stalled, correspond to Fig.6 and Fig.11.

The species are independent or distinct because:
Species I recites “determining a first subscription of the MSIM UE is in a first connected state with a first network and a second subscription of the MSIM UE is in a second connected state with a second network and 
a connection of the second connected state has a higher priority than a connection of the first connected state”; 
Species II recites “performing a first estimation of a quality of signal coverage of a network at a location of the UE that is in a connected state with the network”; 
Species III recites “determining downlink data transmission to the UE from a network to which the UE is in a connected state has stalled”. 
These limitations are mutually exclusive to each other. In addition, these species are not obvious variants of each other based on the current record. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claim information is provided below:
All the species recite “request configured to request a transition from connected state to an inactive state with network”.  Even though all the species do same end step of “request a transition from connected state to an inactive state”, the cause of performing the step is different and distinct for each of the species, as described above in the species description. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species 
have acquired a separate status in the art in view of their different classification
have acquired a separate status in the art due to their recognized divergent subject matter
require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.A telephone call was made to Webb Gregory on 9/2/22 and 9/8/22 to request an oral election to the above restriction requirement, but did not result in an election being made, as the applicant would like to have the restriction requirement first.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROWNAK ISLAM/Primary Examiner, Art Unit 2474